Citation Nr: 9922093	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the September 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not shown to have engaged in combat with 
the enemy while serving in Vietnam.  

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed stressors.  

4.  The veteran is not shown to have PTSD as a result of his 
military service.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for PTSD is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded service 
connection claim for PTSD has been submitted when there is 
medical evidence of a current PTSD disability, lay evidence 
of an in-service stressor, and medical evidence of a nexus 
between service and the current PTSD disability.  See Cohen 
v. Brown, 10 Vet.App. 128, 137 (1997).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed by the RO.  Therefore, no further 
action by the RO is required to comply with its duty to 
assist under 38 U.S.C.A. §§ 5107(a), 5106 (1991).

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his active service in Vietnam.  
Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  Service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.

As to the requirement that there be medical evidence 
establishing a clear diagnosis of PTSD, the U.S. Court of 
Appeals for Veterans Claims (Court) clarified the analysis to 
be applied in Cohen v. Brown, 10 Vet.App. 128 (1997).  The 
Court recognized that VA has adopted the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders.  See 61 Fed. Reg. 
52695-52702 (1996).  Therefore, the Court took judicial 
notice of the shift in diagnostic criteria from an objective 
to a subjective standard in assessing whether a stressor is 
sufficient to trigger PTSD.  The sufficiency of a stressor 
is, accordingly, now a clinical determination for the 
examining mental health professional.

Regarding the issue of whether there is credible evidence 
that the veteran's claimed stressors actually occurred, the 
Board notes that if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (1998).  However, where the veteran 
did not engage in combat or the claimed stressor is not 
related to combat, "credible supporting evidence" means 
that the veteran's testimony, by itself, cannot as a matter 
of law, establish the occurrence of a noncombat stressor.  
See Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996).

Service records indicate that the veteran served in Vietnam 
from January 1967 to January 1968 with C Battery, 3rd 
Battalion, 18th Artillery and had a military occupational 
specialty (MOS) as cannoneer during this time.  Service 
records also show that the veteran received the Vietnam 
Campaign Medal and the Vietnam Service Medal.  However, he 
has not received any medals or citations that are necessarily 
indicative of combat service.  The veteran's DD Form 214 also 
does not note combat service or injuries received in combat.  
Therefore, because the veteran's service records do not 
demonstrate that he engaged in combat with the enemy, it is 
necessary that the veteran's account of his stressors be 
corroborated by credible evidence.

In reply to the RO's request for information regarding 
specific stressors, the veteran submitted a statement in 
October 1994.  He claimed that his unit was attacked by enemy 
mortar fire on July 24, 1967 and that there were several 
wounded.  He also alleged that his unit was attacked in April 
and May 1967, and that he was thrown from his armored 
personnel carrier and injured during the May attack.  
Thereafter, the RO requested verification of the stressors 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR).

VA outpatient records from December 1992 through February 
1993 reflect that the veteran presented with complaints of 
nightmares, flashbacks, anxiety, the inability to 
concentrate, and dislike of being near people, which he 
related to his service in Vietnam.  His diagnoses included 
rule out PTSD, questionable PTSD, and possible PTSD.  VA 
hospital records from April 1993 disclose that the veteran 
was hospitalized for a drug overdose.  His discharge 
diagnoses included adjustment disorder and features of PTSD.  
Private medical records show that the veteran was 
hospitalized in February 1994 due to acute depression and 
self-inflicted wounds.  A VA outpatient record in January 
1995 shows that the veteran was referred to psychiatry for 
PTSD with anxiety.

The veteran was afforded a VA examination in January 1995.  
He complained of nervousness, isolation, and sleeplessness 
since his service in Vietnam.  He also patrolled his house 
and was anxious near Asians and helicopters.  He related that 
he had an alcohol dependency and had been married four times.  
The veteran stated that he had served as a gunner and a guard 
in Vietnam and that he saw live action practically all of the 
time.  He claimed that he injured his left knee when he was 
knocked from his gun carrier during an attack.  The examiner 
diagnosed the veteran with moderately severe PTSD and noted 
that the veteran had recently become more symptomatic and 
more socially isolated.

The veteran underwent another VA examination in May 1995.  He 
reported substantially the same symptomatology as at the 
previous examination.  He also stated that he was depressed 
most of the time and had attempted suicide three times.  He 
claimed that he had seen a lot of combat and had seen 
numerous people killed while in Vietnam.  He also related 
that he had been blown from his vehicle by a mortar attack 
and injured his knees in July 1967.  The examiner found that 
the results of the veteran's psychological testing were 
grossly invalid and that the veteran was attempting to 
portray himself in an extremely negative light.  He described 
the veteran as a hostile, angry individual with a mild degree 
of paranoid orientation.  The examiner opined that the 
testing did not support the existence of PTSD and there was 
no evidence on which to base a diagnosis of PTSD.  The 
examiner believed that the veteran's problems were suggestive 
of a characterological disturbance.

The veteran appeared at a hearing before the RO in May 1996.  
He testified that he served as a gunner on a self-propelled 
howitzer and that he was assigned to Battery C during the 
year he was in Vietnam.  His duties included the 
establishment of fire bases and these fire bases were often 
attacked.  In particular, his unit was attacked on July 24, 
1967 and several people were killed.  At the present time, he 
did not like being around people or engaging in social 
activities.  He had last worked in 1991 and had left his 
place of employment because he could not get along with 
others.  He stated that he had altercations with others and 
tried to hurt himself due to his PTSD symptomatology.

The veteran underwent a VA general medical examination in 
July 1996.  The veteran reported that he was currently taking 
no medication and receiving no mental health care.  The 
examiner recommended that the veteran enroll in mental health 
and alcohol abuse treatment programs.  The following month, 
the veteran underwent a mental disorders examination.  The 
veteran described symptomatology including nervousness, 
shakiness, irritability, nightmares, sleeplessness, paranoia, 
and depression.  He related that he had worked intermittently 
as a mechanic after returning from Vietnam but that he had 
not worked for the past several years.  The veteran informed 
the examiner that he had been injured during combat in 
Vietnam.  Upon examination, the veteran was found to be 
alert, oriented, and slightly depressed, with no thought 
disorder.  He was diagnosed with PTSD related to active 
service.

The veteran underwent a final VA examination in November 
1998.  As to his Vietnam service, the veteran stated that he 
had served as a gunner on a howitzer and that his job was to 
aim the gun.  He claimed that he was shot at several times 
while on patrol.  He also came under mortar attack several 
times and had handled the wounded and dead bodies of fellow 
servicemen.  The veteran also alleged that he saw eleven of 
his friends killed and that he personally killed several 
enemy soldiers.  He reported that he became suicidal quite 
often and that he drank a lot of alcohol to avoid thoughts 
about Vietnam.  However, he received no mental health 
treatment.  He also experienced sleeplessness, shakiness, 
flashbacks, dreams, intrusive thoughts, and hypervigilance.  
The examiner found no evidence of psychoses or thought, mood, 
or perceptual disorder.  He described the veteran's mood as 
mildly depressed, with sensorium and memory intact, and 
judgment and insight fair to poor.  The examiner diagnosed 
the veteran with alcohol dependence and probable personality 
disorder.  He remarked that the veteran was vague about some 
details of his service and that his statements seemed to be 
an exaggeration.

A letter dated December 1997 from USASCRUR confirmed that the 
veteran's unit had been attacked on June 24, 1967.  It did 
not show any attacks in April, May or July 1967, nor did it 
verify that the veteran was wounded or injured as a result of 
a mortar attack.  

The veteran's service medical records reflect that he was 
hospitalized on May 12, 1967 due to internal derangement and 
a torn medial meniscus of the left knee.  The service medical 
records report that the injury occurred when the veteran fell 
from his vehicle while on patrol duty.  There is no mention 
that combat or enemy fire precipitated the injury.  The 
veteran's service personnel records establish that the 
veteran did not return to his unit until July 24, 1967.

Based on this record, the Board finds that the diagnoses of 
PTSD based upon the history of events related by the veteran 
are insufficient, by themselves, to constitute proof of the 
stressors necessary to support a claim of entitlement to 
service connection for PTSD.  The veteran's alleged stressors 
in service, particularly the claimed incidents of enemy 
attack in April, May, and July 1967 and the claimed combat 
injury, have not been independently verified.  In fact, the 
information of record establishes that C Battery only came 
under enemy attack in June 1967, when the veteran was 
hospitalized and had not yet returned to his unit.  The 
veteran has also claimed that he sustained his knee injury 
due to a mortar fire attack.  However, there is no 
independent verification that the veteran's unit came under 
attack in May 1967 or that he was otherwise wounded in 
combat.  The veteran has also claimed that he witnessed the 
deaths of several friends and that he was engaged in combat 
for almost his entire tour in Vietnam.  However, he has not 
provided details regarding these incidents and none of the 
evidence of record supports such contentions.

After careful scrutiny of the veteran's official service 
records and the other relevant evidence of record, the Board 
finds no corroboration that he engaged in combat activity 
with the enemy.  Although his military occupational specialty 
was as a cannoneer, there is no combat citation, medical 
record, or other evidence in the service records which 
provide any objective support for his various reported 
stressor incidents.  The Board cannot rely solely on the 
veteran's testimony to establish a nexus between his current 
diagnosis of PTSD and his time in service.  Therefore, the 
benefit sought on appeal must be denied.


ORDER

Service connection for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

